Citation Nr: 0626353	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-39 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In February 2004 and June 2004, the RO 
revisited the matter and continued the noncompensable 
disability rating.

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge during a hearing at the RO.  
The transcript is of record.


FINDINGS OF FACT

1.  The veteran has exhibited no worse than Level I hearing 
loss in the right ear throughout the appeal.

2.  The veteran has exhibited no worse than Level II hearing 
loss in the left ear throughout the appeal.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2003, November 2003 and May 2004 
letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2003, November 2003 and May 2004 letters.  As such, 
the veteran was aware and effectively notified of information 
and evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in March 2003 prior to the 
adjudication of the matter in May 2003.  Additionally, the 
record contains February 2004 and June 2004 rating actions 
and an October 2004 statement of the case following the 
November 2003 and May 2004 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
February 2004 and June 2004 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains VA outpatient reports, private treatment 
records from Willamette Ear, Nose, Throat and Facial plastic 
Surgery L.L.P., and VA examination reports dated in May 2003 
and May 2004.  Notably, the veteran has not identified any 
further outstanding and relevant evidence in response to the 
May 2004 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

The rating schedule also provides two provisions for 
evaluating certain patterns of hearing impairment where the 
speech discrimination tests may not reflect the severity of 
communicative functioning.  See 38 C.F.R. § 4.85.  Under 
38 C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  See 64 Fed. Reg. 25, 202-10 
(May 11, 1999) (effective June 10, 1999).

The veteran alleges that he is entitled to a compensable 
evaluation for his service-connected bilateral hearing loss 
because he experiences difficulties understanding people if 
there is background noise.  The veteran has also presented 
complaints of having difficulties understanding children's 
voices and the television.  In order to assess the severity 
of his hearing loss, the veteran was afforded VA examinations 
in May 2003 and May 2004.  The record also contains a 
September 2003 private examination report and VA treatment 
records. 

On the May 2003 authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
35
35
50
LEFT
----
45
60
80
90

Average puretone thresholds were 34 in the right ear and 69 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.  At the time of the May 2003 VA 
examination, cerumen impactation was making the left ear 
poorer than the right.  Accordingly, several days later, the 
veteran underwent a lavage to remove the cerumen.

In September 2003, the veteran's private examiner diagnosed 
the veteran as having negligible sensorienural hearing loss 
with evidence of a conductive hearing loss element in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 88 percent in 
the left ear.  VA treatment records indicate that the veteran 
was diagnosed as having mild to severe high-frequency 
predominantly sensorineural hearing loss in both ears in 
December 2003.    

On the May 2004 authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
20
40
45
50
LEFT
----
20
40
50
55

Average puretone thresholds were 39 in the right ear and 41 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.  

The Board acknowledges that the veteran's bilateral hearing 
loss has fluctuated throughout the course of this appeal; 
however, none of the aforementioned VA examinations have 
documented a level of bilateral hearing loss that has 
warranted a compensable evaluation.  Even when applying the 
provisions of Diagnostic Code 6100 to the veteran's worst 
examination, the veteran is still not entitled to a 
compensable evaluation.  The May 2003 VA audiometric 
evaluation demonstrated that the veteran had an average pure 
tone threshold of 34 decibels in the right ear with speech 
discrimination of 96 percent correct.  He had an average pure 
tone threshold of 69 decibels in the left ear with speech 
discrimination of 96 percent correct.  The only possible 
interpretation of this examination under the regulation is 
that the veteran's right ear hearing loss was at level I, and 
his left ear hearing loss was at level II; therefore, a 
compensable rating is not warranted.  38 C.F.R. § 4.85, Code 
6100.  

It is also noted that subsequent to a May 2003 lavage 
procedure, to remove cerumen, the veteran's hearing loss 
improved such that in May 2004 his right and left ear hearing 
loss were both at level I.  The May 2004 VA audiometric 
evaluation demonstrated that the veteran had an average pure 
tone threshold of 39 decibels in the right ear with speech 
discrimination of 96 percent correct.  He had an average pure 
tone threshold of 41 decibels in the left ear with speech 
discrimination of 92 percent correct.  These examination 
findings also did not warrant a compensable evaluation.  38 
C.F.R. § 4.85, Code 6100.  

The Board acknowledges the veteran's concern regarding the 
accuracy of his audiology examination, given that he was 
tested in a soundproof room.  Regulatory provisions have 
essentially addressed the question of whether the speech 
discrimination testing employed by VA in a quiet room with 
amplification of sounds accurately reflect the extent of 
hearing impairment.  Based on research, two circumstances 
were identified where alternative tables could be employed.  
One was where the puretone thresholds in any four of the five 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 
55 decibels or greater.  The second was where puretone 
thresholds are 30 decibels or less at frequencies of 1,000 
Hertz and below, and are 70 decibels or more at 2,000 Hertz.  
See 38 C.F.R.  § 4.86.  Given the results of the May 2003 and 
May 2004 examinations, however, these alternative tables are 
not for application.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  The Board acknowledges that he experiences 
difficulties understanding speech, and the television, 
particularly when there is background noise.  His statements 
alone, however, do not establish a higher rating for 
bilateral hearing loss.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations correlate to a noncompensable disability 
rating.

Based on current findings and review of the entire evidence 
in the veteran's claims folder, the Board concludes that his 
bilateral hearing loss does not rise to the level required 
for the assignment of a compensable evaluation.  In view of 
the evidence of record, the provisions of 38 C.F.R. §§ 4.3 
and 4.7 are not for application.  His claim in this regard, 
therefore, must be denied.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


